Citation Nr: 0517369	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1965 to November 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which determined that the veteran had not submitted 
new and material evidence in order to reopen his claim of 
service connection for a left wrist disability, characterized 
as a dislocated fracture of the radio-carpal joint.

During the course of the appeal, the Board re-opened the case 
and remanded the issue of entitlement to service connection 
for further development, to include a VA examination. 
Following development, the case was returned to the Board.


FINDINGS OF FACT

1.	The veteran's left wrist condition was not noted on his 
September 3, 1965 service pre-induction examination report.

2.	Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance has been 
presented.

3.	There is clear and unmistakable evidence demonstrating 
that the veteran's left wrist condition was preexisting and 
was not aggravated by service.


CONCLUSION OF LAW

The veteran's left wrist condition, characterized as a 
dislocated fracture of the radio-carpal joint, pre-existed 
service  and was not aggravated during service; service 
connection for a left wrist disability is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In an October 2001 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to his service connection claim. Specifically, 
the RO informed the veteran that to establish entitlement, he 
will need to obtain medical records, treatment records, and 
service records. The RO informed the veteran that to 
establish entitlement, he will need to obtain evidence to 
show that his current disability is related to an injury or 
disease that began in or was made worse during service, or 
that there was an event in service that caused an injury or 
disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its October 2001 
letter, the RO informed the veteran that it was seeking to 
obtain his service medical records, VA treatment records, 
employment records, records held by federal agencies, and 
that it would continue to obtain any VA or private medical 
treatment records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the October 
2001 letter, the RO provided the veteran a list of the things 
that the evidence must show to prove his claim and instructed 
him to send in any supporting evidence. It informed the 
veteran that although it would assist him in acquiring 
available evidence, it was still the veteran's responsibility 
to ensure that VA obtained them. The RO also instructed the 
veteran to provide information about any person or agency who 
may have additional evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the October 2001 letter, 
the RO instructed the veteran to send in the requested 
information and evidence within a designated period of time. 

Throughout the adjudication process and in the October 2001 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. Following the November 2003 Board remand for 
additional development, the veteran was sent another letter 
in February 2004 advising him of VA's duty to assist him in 
obtaining evidence to support his claim. Although the veteran 
submitted further statements describing his service history 
and the nature of his condition, he has not indicated that 
there is outstanding evidence to obtain. In view of the 
development that has been undertaken in this claim, further 
development is not needed to comply with VCAA. The appellant 
has been informed of the information and evidence needed to 
substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information. He 
has not responded to the October 2001 or February 2004 
request for additional evidence and he has not identified any 
additional, relevant evidence that has not been requested or 
obtained. Therefore, there are no outstanding records to 
obtain. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim. In short, the 
requirements under the VCAA have been met. Accordingly, there 
is no potential prejudice to the veteran for failure to 
develop the claim. Therefore, the Board will proceed to 
consider the merits of the appeal.


Factual Background

The veteran served on active duty from October 7, 1965 to 
November 17, 1965. His September 3, 1965 pre-induction 
examination report did not indicate that he had a left wrist 
disability. The only noted problems were boils and a left 
knee condition.

A few weeks into service, the veteran reported to the 
military Orthopedic Clinic with complaints of considerable 
difficulty in performing pushups and negotiating the 
overheard bars due to pain and limited motion in his left 
wrist. The veteran also reported a pre-service injury to his 
left wrist that occurred in October 1964. While playing 
football in his home town of Richmond, Virginia, he 
reportedly incurred the injury to his left wrist. He did not 
seek medical attention following the injury, and since that 
time, he had noted that the bones of his wrist have been 
quite prominent and his wrist had caused him some pain. He 
had been unable to extend the wrist above a neutral position. 
He indicated that when he was examined during pre-induction, 
the abnormality of his left wrist was acknowledge but was he 
told the Army would fix it for him. 

Upon examination, the left wrist revealed a subluxation of 
the carpal bone in the wrist with prominence of the digital 
radius and ulna. There was also limitation of movement and 
weakness in the left hand.  According to a clinical report 
dated 27 October 1965, after a period of medical observation 
in conjunction with administrative proceedings, it was 
concluded that the veteran "was medically unfit for 
induction or enlistment ... because of old unreduced 
dislocation of the radio-carpal joint, left wrist."  It was 
further reported that the veteran's condition precluded 
satisfactory performance of military duties..

A service examination in October 1965 noted the left wrist 
disability, characterized as a dislocation of an old 
radiocarpal joint of the left wrist, confirmed by X-rays, and 
noted as secondary to an old high school football injury. The 
veteran was subsequently separated from service.

The veteran subsequently sought private medical treatment 
from Dr. S.D. during 1999 and 2002. In December 2001, Dr. 
S.D. performed a total left wrist fusion with Darach 
procedure and Allograft. The procedure alleviated some of the 
pain and the veteran underwent therapy.

In February 2002, Dr. S.D. submitted a letter discussing his 
opinion of the origin of the veteran' left wrist problems, 
which he has been treating. The physician summarized the 
history by stating that the veteran sustained a fracture of 
the distal radius during active duty, which has led to 
arthritis. The physician indicated that that the veteran 
apparently fell off an exercise equipment and was treated for 
the injury, and that because of the injury he was 
subsequently discharged from service. Dr. S.D. concluded that 
this condition was therefore sustained during active duty.

In March 2002, Dr. F.C. submitted a letter indicating that 
the veteran was receiving psychotherapy for major depression. 
The veteran reported to Dr. F.C. that he injured his left 
wrist in the military and that it led to his discharge. The 
veteran indicated that although the pain continued to worsen 
over the years, he did not seek medical attention.

In November 2002, Dr. S.D. submitted a letter to the veteran 
advising him of his condition. The letter indicated that the 
physician was responding to VA's questions to him regarding 
the veteran's condition. The physician indicated that he was 
puzzled by the question of whether the left wrist condition 
underwent any aggravation during service. The physician 
indicated that as the veteran had informed him that he was 
discharged due to the injury to his left wrist, the physician 
did not believe there was sufficient time in service for the 
injury to have been aggravated. In response to the question 
of whether the disability exceeded the natural progression of 
the pre-service injury, the physician also indicated that he 
was puzzled by this question as well, and expressed that this 
indicated to him that VA believed that this was a pre-service 
injury. The physician did not find this to be accurate, based 
on the reported history provided by the veteran. The 
physician concluded by advising the veteran that the veteran 
needed to inform VA that there was no pre-service injury as 
the veteran had indicated to him, and that this injury during 
service caused his current disability.

In January 2003, VA conducted an examination with a review of 
the case folder. The examiner indicated that a review of the 
evidence clearly demonstrated that the wrist condition 
predated his entrance into service and that in fact he was 
never in service long enough for him to have any significant 
aggravation of this underlying wrist problem other than to be 
found that he was unable to carry out the activities of 
service because of his old wrist problem. 

The examiner also addressed Dr. S.D.'s opinion that the wrist 
injury was service connected. The examiner indicated that he 
believed Dr. S.D.'s opinion was based upon the veteran's own 
reported history and that Dr. S.D. did not have available to 
him the in-service medical records in which to draw a more 
informed conclusion.

The examiner therefore concluded that the veteran's left 
wrist condition predated his entrance into military service 
and there was no significant aggravation of this condition 
from his short stint during service, and that although his 
admission physical examination did not detect any particular 
abnormality, the abnormality obviously existed, and certainly 
could not have been acute as documented.

The veteran's wife (fiancé at the time), Ms. N.M., submitted 
a letter noting that prior to going into service, the veteran 
expressed no discomfort with his left wrist compared to what 
he experienced since coming out of the service.

VA conducted another examination in February 2004 with a 
review of the case folder. The examiner indicates that the 
veteran reportedly admitted that he injured his left wrist 
while playing football before he entered the service and that 
he never sought treatment for it prior to entering service. 
The examiner diagnosed the veteran's left wrist with 
deformity of the distal radius with subluxation of the carpal 
bones volarly of the distal radius with traumatic changes as 
well as deformity of the distal ulna. The examiner opined 
that the onset of the disorder occurred prior to induction 
into service as it clearly dated back to his football injury, 
which the service records indicated to be October 1964. The 
examiner concluded that the records do not reflect that there 
was an increase in severity as the veteran only noted 
difficulty performing pushups and climbing overheard bars. 
The examiner believed the problem with his wrist was simply 
not detected at the time of induction but revealed itself 
during increase use of his left wrist during service.


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
(obvious or manifest) demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service. Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004). Here, the veteran's left wrist 
condition was not noted on examination reports at the time of 
induction into service. Therefore, the presumption of 
soundness attaches.

Because the veteran is entitled to the presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence. The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service. See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003). The determination of 
whether there is clear and unmistakable evidence that the 
veteran's left wrist condition existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof." 38 
C.F.R. § 3.304(b)(1) (2004).

However, based on the evidence and based on the opinions 
offered by the VA examiners, it is held that the veteran's 
left wrist condition clearly and unmistakably preexisted 
service entrance. VA examinations in January 2003 and 
February 2004 both reviewed the case folder and history, and 
both concluded that the veteran's left wrist injury was due 
to a pre-service football related incident that occurred in 
October 1964. After the injury, the veteran did not seek 
medical treatment and the injury was overlooked and not 
detected during induction examinations. The VA examiners have 
indicated that the injury was eventually revealed during 
service due to the increase use of the left wrist while 
performing service activities.

The veteran's treating physician, Dr. S.D. has offered a 
contrary opinion that the veteran's left wrist condition was 
the direct result of an injury that he sustained during 
active duty. However, a review of his statements indicate 
that his opinion is based on the veteran's own reported 
history, and not based on a thorough consideration of service 
medical records. In his November 2002 letter to the veteran, 
Dr. S.D. expressed puzzlement at the suggestion that the 
veteran's injury was the result of a pre-service injury. The 
physician made it clear that his opinion was based on the 
veteran's own reported history that he had no pre-service 
injury and the letter is evident that the physician was not 
aware of the reported pre-service football injury incident. 

The Board therefore finds that there is competent and 
consistent evidence and medical opinions to support the 
finding of a pre-existing left wrist condition, and that it 
constitutes clear and unmistakable evidence that the left 
wrist condition existed prior to service entrance. Thus, the 
Board finds that part of the presumption of soundness has 
been rebutted; however, VAOPGCPREC 3-03 (July 16, 2003), has 
established that there are two steps to rebut the presumption 
of soundness at entry. First, there must be clear and 
unmistakable evidence that the left wrist condition 
preexisted service. Second, there must be clear and 
unmistakable evidence that the condition was not aggravated 
during service. If both prongs are not met, the presumption 
of soundness at entry is not rebutted.

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service. This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). 

Here, the veteran was examined several times by different VA 
physicians and both have held that the veteran had the same 
level of fracture dislocation disability in his left wrist at 
the time of induction as he had at the time of discharge. The 
VA examiner in February 2004 indicated that the records did 
not reflect an increase in severity as there was no 
indication of any significant injury. The records only 
reflected that the veteran had functional limitations and 
difficulty doing pushups and pull-ups, and negotiating 
overheard bars due to pain and limited range of motion in his 
wrist. The examiner in January 2003 indicated that the one 
month period in service was not long enough for him to have 
significantly aggravated his wrist other than being unable to 
perform activities of military service.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). In this case, there is a 
consistent medical consensus after an evaluation of service 
medical history, that the pre-existing injury was not 
aggravated during service. 

Despite the veteran's contentions that he permanently 
aggravated his left wrist during service, he is not competent 
to render such a medical opinion. The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause. As a layperson, the 
veteran's wife is also only competent to describe symptoms 
and not make a medical diagnosis. 38 C.F.R. § 3.159(a) 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Notwithstanding the veteran's own opinion as to the etiology 
of his current disability, the lack of a competent medical 
opinion indicating permanent aggravation of the disability 
during service outweighs the veteran's contention. For that 
reason, the veteran's claim must be denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a disability of the 
left wrist must be denied. 38 U.S.C.A § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).





ORDER

Entitlement to service connection for a left wrist disability 
is denied.



	                        
____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


